Citation Nr: 1501209	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right hip injury.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to April 1987 and from March 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned at a hearing in November 2010.  A transcript of that hearing has been associated with the claims file.

The case was most recently remanded by the Board in September 2011.  For the reasons set forth below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  The case was last remanded to obtain the Veteran's Social Security Administration (SSA) records.  Following that development, the RO was instructed to readjudicate the case and issue a supplemental statement of the case (SSOC).  A review of the claims file shows that the Veteran's SSA records were obtained; however, no SSOC was then issued.  An August 2014 rating decision for another issue specifically advised the Veteran that the issue of service connection for residuals of a right hip injury would be addressed in separate correspondence, yet no additional correspondence is of record.  Therefore, a remand is necessary to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal considering all of the evidence received since the last SSOC in April 2011.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




